DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 depends from claim 3 which has been cancelled. The requirements of claim 27 are therefore unclear. For the purpose of this Office Action, claim 27 will be treated as if it depends on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 27 depends from claim 3 which has been cancelled. Claim 27 has improper dependent form. For the purpose of this Office Action, claim 27 will be treated as if it depends on claim 1. Applicant may cancel the claim amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claims 1, 2, 4, 7-9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2014/0273311) or, in the alternative, under 35 U.S.C. 103 as obvious over Liang et al. (US 2014/0273311) in view of Fujdala et al. (US 2012/0067407). 


Regarding claim 1, Liang discloses a chalcogenide solar cell in Figure 5 comprising:
	a substrate (502) ([85]-[86] and [92]);
	a transparent conducting oxide (TCO) back contact (512) on the substrate (502) ([91]-[92]);
	a chalcogenide light absorbing layer (506) on the TCO back contact  (512) and comprising at least copper (Cu), gallium (Ga), and silver (Ag) ([88] and [9]-[10], absorber layer is CIGS with Ag); and
	a TCO front contact (504) on the chalcogenide light absorbing layer (506) ([86]), and
an interface disposed between a surface of the chalcogenide light absorbing layer and the TCO back contact, wherein the interface includes a Cu-rich region having an atomic content of Cu that is greater than an average atomic Cu content of the chalcogenide light absorbing layer ([9]-[10], [112], [117]-[118] and [132]).
Liang additionally discloses that the chalcogenide light absorbing layer comprises Cu(In1-xGax)(Sey,S1-y)2 (0.2<x≤1, 0≤y≤1) doped with Ag ([33]).
	It is noted that the limitation “on” does not require direct contact or a particular order of the layers. All the layers of the solar cell of Liang are “on” each other. 

	Liang discloses that the atomic concentration of the elemental species in the CIGS absorber layer is compositionally graded throughout the thickness of the layer in order to provide a gradient in the bandgap ([41], [51], [56]) and discloses that the multistep method of forming the absorber layer results in the compositional grading of the layer ([93] and [122]). Liang additionally discloses that the atomic concentration of copper in the absorber layer is graded throughout the thickness of the absorber in order to grade the bandgap of the layer ([112], [187], [196]). Liang additionally discloses that the absorber film is formed by providing at least one layer comprises a layer rich in one or more of Cu and Ag, i.e., (Cu+Ag)/(In+Ga)>1.0, wherein the overall aggregate composition of the layers forming the precursor film is 0.7<(Ag+Cu)/(In+Ga)<1.0, 0.0<Ag/(Cu+Ag)<0.3, and 0.0<Ga/(In+Ga)<0.5 and discloses that the composition of the Cu, Ga, and In in each layer exhibits a single phase and the phase remains substantially constant in composition and laterally uniform in composition when heated ([9]). Since the amount of (Cu+Ag) in the first layer of the precursor is higher than the overall composition of (Cu+Ag) in the film there is necessarily a gradient of the copper composition in the film.   

Since Liang discloses all the limitations of the instant claims, the reference is deemed to be anticipatory for the above limitations.
		However, if Liang is not found to disclose an interface disposed at a surface of the chalcogenide light absorbing layer is proximate to the TCO back contact, wherein the interface includes a Cu-rich region having an atomic content of Cu that is greater than an average atomic Cu content of the chalcogenide light absorbing layer, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Liang to have an interface disposed at a surface of the chalcogenide light absorbing layer is proximate to the TCO back contact, wherein the interface includes a Cu-rich region having an atomic content of Cu that is greater than an average atomic Cu content of the chalcogenide light absorbing layer, based on the teachings of Fujdala.

	Fujdala discloses a chalcogenide solar cell in Figure 3 comprising:
	a substrate (10) ([75]);
	a back contact (20) provided on the substrate (10) ([75]);
	a chalcogenide light absorbing layer (30) provided on the back contact (20) ([75]) and comprising at least copper (Cu), gallium (Ga), and silver (Ag) ([31], [39], [264] and [581]-[583]); and
	a TCO front contact (50) provided on the chalcogenide light absorbing layer (30) ([75]), and
an interface disposed at a surface of the chalcogenide light absorbing layer (30) is proximate to the back contact (20) (Figure 3), wherein the interface includes a Cu-rich region having an atomic content of Cu that is greater than an average atomic Cu content of the chalcogenide light absorbing layer (As discussed in [32], [159], the solar cell may have a gradient of the concentration of copper atoms in the photovoltaic absorber layer, the gradient being a higher concentration of copper atoms at the back of the photovoltaic absorber layer to a lower concentration of copper atoms at the front of the photovoltaic absorber layer).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the absorber layer of Liang to have a Cu-rich region at an interface of the absorber layer proximate to the TCO back contact which has an atomic content of Cu that is greater than an average atomic Cu content of the chalcogenide light absorbing layer, as taught by Fujdala, because it would amount to the combination of prior art elements according to known methods to yield predictable results.

Liang additionally discloses that the content of Ag in the chalcogenide light absorbing layer is greater than 0 atomic percent (at%) and equal to or less than 30 at% ([9]) and discloses that some or all of the copper can be replaced by Ag to increase the bandgap of the absorber layer and lower the structural defects in the absorber ([49], [112] and [117]) and discloses that the bandgap can be tailored to increase the efficiency of the device ([56], [112] and [117]).
	Liang does not explicitly disclose that the content of Ag in the chalcogenide light absorbing layer is greater than 0 atomic percent (at%) and equal to or less than 2 at%. However, the routine experimental modification of Liang done in order to ascertain the optimum Ag content in the light absorber layer fails to render applicant's claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time the invention was filed a person having ordinary skill in the art would have found it obvious to optimize the Ag content in the light absorber layer of Liang and would have been motivated to do so in order to tailor the bandgap of the light absorbing layer, decrease structural defects in the absorber and increase the efficiency of the device.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.
	Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, modified Liang discloses all of the claim limitations as set forth above. Liang additionally discloses a layer of gallium oxide (GaOx) (back contact interface layer 510 which includes Gallium oxide, [90]) having a thickness equal to or less than 150 nm is on the TCO back contact (512) (Figure 5 and [90]).
	Liang does not explicitly disclose that the gallium oxide (GaOx) has a thickness equal to or less than 3 nm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, modified Liang discloses all of the claim limitations as set forth above. Liang additionally discloses that the precursor film can have a thickness from 400nm-800nm and can have from 1-10 sets of precursor layers ([191]). Liang additionally discloses that the sets of layers can include at least two layers ([190]) and further discloses that the composition of the film can be varied by adjusting the number of layers with each composition or by adjusting the thicknesses of each of the layers ([183]). 
Liang does not explicitly disclose that the Cu-rich region of the interface has a thickness ranging from 2 nm to 10 nm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the thickness of the Cu-rich region, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in thickness (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Regarding claim 7, modified Liang discloses all of the claim limitations as set forth above. Liang additionally discloses that one or more of titanium oxide (TiOx), niobium-doped titanium oxide (TiNbOx), Mo(S, Se)2, and MoO3 layers are provided between the Cu-rich region of the interface and the TCO back contact ([75], see Mo(S,Se)2 layer at back contact/absorber layer interface).

Regarding claim 8, modified Liang discloses all of the claim limitations as set forth above. Liang additionally discloses that the content of Cu can be varied throughout the absorber layer to tailor the bandgap of the absorber layer ([49], [112], [117] and [201]) and discloses that the bandgap can be tailored to increase the efficiency of the device ([8], [56], [112], [117] and [201).
	Liang does not explicitly disclose that the content of Cu in the Cu-rich region is higher than the average Cu content of the chalcogenide light absorbing layer by 10 at% to 20 at%. However, the routine experimental modification of Liang done in order to ascertain the optimum Cu content and gradient in the light absorber layer fails to render applicant's claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time the invention was filed a person having ordinary skill in the art would have found it obvious to optimize the Cu content and gradient in the light absorber layer of Liang and would have been motivated to do so in order to tailor the bandgap of the light absorbing layer and increase the efficiency of the device.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.

Regarding claim 9, modified Liang discloses all of the claim limitations as set forth above. Liang additionally discloses that the substrate (502) comprises a transparent substrate or a crystalline silicon (c-Si) substrate (see glass substrate in [85] which is transparent).

Regarding claim 27, modified Liang discloses all of the claim limitations as set forth above. Liang additionally discloses that the chalcogenide light absorbing layer comprises Cu(In1-xGax)(Sey,S1-y)2 (0.2<x≤1, 0≤y≤1) doped with Ag ([33]) and discloses that the content of Cu can be varied throughout the absorber layer to tailor the bandgap of the absorber layer ([49], [112], [117] and [201]) and discloses that the bandgap can be tailored to increase the efficiency of the device ([8], [56], [112], [117] and [201).
Liang does not explicitly disclose that the chalcogenide light absorbing layer comprises 21.82-24.28 at% Cu, 25.31-26.36 at% Ga and 50.38-50.98 at% Se. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, the routine experimental modification of modified Liang done in order to ascertain the optimum Cu, Ga and Se content in the light absorber layer fails to render applicant's claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time the invention was filed a person having ordinary skill in the art would have found it obvious to optimize the Cu, Ga and Se content in the light absorber layer of Liang and would have been motivated to do so in order to tailor the bandgap of the light absorbing layer, decrease structural defects in the absorber and increase the efficiency of the device.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.
	 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2014/0273311) or, in the alternative, under 35 U.S.C. 103 as obvious over Liang et al. (US 2014/0273311) in view of Fujdala et al. (US 2012/0067407), as applied to claim 1 above, in view of Park (US 2014/0196776). 

Regarding claim 6, modified Liang discloses all of the claim limitations as set forth above. Liang additionally discloses a molybdenum (Mo) layer between the Cu-rich region of the interface and the TCO back contact ([92]), but Liang does not disclose that the Mo layer is provided as a pattern on a portion of the TCO back contact thereby providing a window that transmits light therethrough.

Park discloses a chalcogenide solar cell in Figure 1 comprising:
a substrate (100) ([22]-[23]);
a transparent conducting oxide (TCO) back contact (200) provided on the substrate (100) ([24]);
	a CIGS chalcogenide light absorbing layer (300) provided on the TCO back contact (200) ([32]); and
	a TCO front contact (700) provided on the chalcogenide light absorbing layer (300) ([45]),
	a molybdenum (Mo) layer (210) between the absorbing layer (300) and the TCO back contact (200) ([26]), wherein the Mo layer (210) is provided as a pattern generated by coating only a part of the TCO back contact (200) ([26] and Figure 1) thereby providing a window that transmits light therethrough ([9] and [47]-[48]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the Mo layer in the device of modified Liang such that the Mo layer is provided as a pattern generated by coating only a part of the TCO back contact thereby providing a window that transmits light therethrough, as taught by Park, because the electrode configuration of Park allows the solar cell device to be used in a variety of applications including windows or doors of a building and allows images to be transmitted through the solar cell device and allows light transmission and absorption from both sides of the device (Park, [9] and [48]).

Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive.
Applicant argues that according to the claimed invention, the substrate, the transparent conducting oxide (TCO) back contact, the interface, the chalcogenide light absorbing layer, and the TCO front contact are disposed in this particular order. In contrast, Liang fails to disclose or suggest the requisite ordering of layers as the claimed solar cell. Applicant argues that the order of layers of the claimed device is clearly distinguished from that of Liang. 

Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular order of the layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As noted in the rejection of claim 1 above, the limitation “on” does not require direct contact or a particular order of the layers. All the layers of the solar cell of Liang are “on” each other. If applicant intends a particular order of the layers language such as “between” or “in direct contact with” should be added to the claim to specify the required order of the layers. 


Applicant further argues that the silver content claimed would not have been obvious based on the teachings of Liang. Applicant argues that the Office points to no teaching or suggestion in Liang that that the silver content in a chalcogenide light absorbing layer is a result effective variable in accordance with Aller. Moreover, the Office fails to support its fact finding that that silver content in a chalcogenide light absorbing layer is a variable that a person of ordinary skill would routinely tweak or vary in order to optimize a property of a solar cell. 

Examiner respectfully disagrees. First, Liang discloses that when some or all of the copper is replaced by Ag the bandgap of the absorber layer is increased and the structural defects in the absorber are lowered ([49], [112] and [117]). Thus, one having ordinary skill in the art would have a clear understanding of the effects of the silver content on the band gap. Second, Examiner has set forth a prima facie case of obviousness for the claimed silver content. Once a prima facie case of obviousness has been established, the burden shifts to the applicant to rebut it with objective evidence of nonobviousness. Applicant has not provided any evidence that the silver content claimed would not have been obvious to one having ordinary skill in the art based on the teachings of Liang. 
Liang discloses that the content of Ag in the chalcogenide light absorbing layer is greater than 0 atomic percent (at%) and equal to or less than 30 at% ([9]) and discloses that some or all of the copper can be replaced by Ag to increase the bandgap of the absorber layer and lower the structural defects in the absorber ([49], [112] and [117]) and discloses that the bandgap can be tailored to increase the efficiency of the device ([56], [112] and [117]).
	Liang does not explicitly disclose that the content of Ag in the chalcogenide light absorbing layer is greater than 0 atomic percent (at%) and equal to or less than 2 at%. However, the routine experimental modification of Liang done in order to ascertain the optimum Ag content in the light absorber layer fails to render applicant's claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  At the time the invention was filed a person having ordinary skill in the art would have found it obvious to optimize the Ag content in the light absorber layer of Liang and would have been motivated to do so in order to tailor the bandgap of the light absorbing layer, decrease structural defects in the absorber and increase the efficiency of the device.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.
	Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Applicant further argues that there is technical evidence within the application that demonstrates that a dopant silver content of 2 atomic percent or greater leads to relatively poor performing solar cells, which in turn further supports the non- obviousness of Applicant’s claimed solar cell. Applicant provides experimental data of Examples 1 to 4 in the application at- issue. As indicated in Table 1, Example 1 includes a chalcogenide light absorbing layer having no silver dopant, Example 2 includes 0.78 at% silver, Example 3 includes 1.39 at% silver, and Example 4 includes 2.51 at% silver, with Examples 2 to 4 prepared by depositing a precursor layer including silver. The deposited silver then migrates or diffuses into the chalcogenide light absorbing layer during a subsequent heat treatment(s). As indicated in the data of Fig. 8 (copied below), a precursor film structures having a Ag precursor layer of 10 nm (1.e., Example 2, 0.78 at% Ag) and 20 nm (i.e., Example 3, 1.39 2 at% Ag) exhibit an open-circuit voltage (Voc), short-circuit current (Jsc), a fill factor (FF), and efficiency, that are significantly superior to Example 1 (0 at% Ag) and Example 4 (2.51 at% Ag). Particularly, in the case of Example 4 when the Ag content is greater than 2 at% Voc and Jsc are significantly reduced. Even more significant is the observed drop-off in efficiency from about 4.7% in Example 3 to about 1% in Example 4. Such results could not be expected from the teachings of Liang or Liang/Fujdala.

Examiner respectfully disagrees. Examiner has presented a prima facie case of obviousness demonstrating that the silver content in the device of Liang overlaps the claimed silver content of “greater than 0 atomic percent and equal to or less than 2 atomic percent”. Applicant has alleged that the instant specification provides unexpected results for a silver content in the claimed range. However, applicant has not provided enough evidence to establish unexpected results. Because there is substantial evidence to support the determination of a prima facie case of obviousness over the applied prior art references, the burden of proof was properly shifted to the Applicant to rebut the prima facie case by presenting persuasive arguments or evidence (e.g. unexpected results).  In re Mayne, 104 F.3d 1339, 1343, 41 USPQ2d 1451, 1455 (Fed. Cir. 1997). Whether evidence shows unexpected results is a question of fact and the party asserting unexpected results has the burden of proving that the results are unexpected.  In re Geisler, 116 F.3d 1465, 1469-70, 43 USPQ2d 1362, 1364-5 (Fed. Cir. 1997).  One relying on data has a burden of not only establishing that unexpected results are actually obtained, but also the significance of those results to one of ordinary skill in the art.  See In Re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972).  The applicant has failed to meet their burden on several fronts.  

1) The evidence provided is not commensurate in scope with the claimed invention.
It is well settled that evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains and that such evidence which is considerably narrower in scope than claimed subject matter is not sufficient to rebut a prima facie case of obviousness.  In re Dill, 604 F.2d 1356, 1361, 202 USPQ805, 808 (CCPA 1979).  Also see In re Boesch, 617 F.2d at 276, 205 USPQ at 219; In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972) and In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
The examples disclosed in the instant specification are not in scope with the claims and thus are not sufficient to establish unexpected results. Applicant alleges unexpected results based on evidence presented in specification, Table 1, Examples 1-4.  These examples use specific materials and component amounts that are not reasonably commensurate in scope or predictive of the scope of the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). The examples use a CGSe light absorbing layer which is narrower in scope than the claimed light absorbing layer which can include In and S. Further, a particular material (ITO) is used in each example for the TCO back contact which is not in scope with the claim since claim 1 does not require any particular TCO material for the back contact. Additionally, the examples use an Ag precursor with a particular thickness to dope the light absorbing layer with Ag which is not required in the claims. Thus, the examples provided by Applicant are considerably narrower in scope than the claimed subject matter. No discussion is provided on the effect that the different TCO materials and different chalcogenide absorber materials used may have on the test results for the test specimens. Therefore, any cause and effect for the differing results of the test specimens cannot be determined.

Further, to establish unexpected results over a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
In this case, the number of tests and number of different materials used is not sufficient to establish unexpected results for the broad claim scope. Applicant has not met the burden of establishing that the specific materials used for the TCO and light absorbing layer and the particular process used in the examples would have been reasonably predictive of or commensurate in scope with the broad limitations in the rejected claims.  No basis has been established that would allow the Examiner to conclude that the other materials that fall within the scope of the claimed invention would behave the same way as the specific materials used in the test specimens.
2) Applicant has not demonstrated that any difference in results obtained between the claimed invention and the prior art is actually unexpected.
As discussed in MPEP 716.02, “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).

While the results from examples in applicant’s specification were in fact different, the applicant has failed to establish by way of objective evidence that such differences would have been considered significant and unexpected by one of ordinary skill in the art.  In re D'Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (CCPA 1971). In order for a showing of unexpected results to be probative evidence of nonobviousness, applicant must establish (1) that there actually is a difference between the results obtained through the claimed invention and those of the prior art and (2) that the difference actually obtained would not have been expected by one skilled in the art at the time of the invention).  Mere improvement or change in properties does not always suffice to show unexpected results. Applicant has not provided enough information to determine what result a change in Ag content alone would be expected to have in order to demonstrate that the results applicant obtained are actually unexpected. Further, the margin of error for the tests is not stated, and thus the differences observed are not quantifiable in any sort of meaningful way as to the degree of observed improvement in properties. Some of the results obtained for the inventive examples and the comparative examples are similar to each other. Without an understanding of the variation between repeated tests on specimens with the same parameters and establishing the margin of error for the tests, a determination cannot be made that the results obtained by the applicant are significant or unexpected. 
In conclusion, applicant has not provided sufficient evidence to establish unexpected results or criticality of the claimed range to rebut the prima facie case of obviousness presented by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726